DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “first controller comprises: a first CPU, a second CPU, a ROM configured to store, in a non-volatile manner, a boot program that is executed by the first CPU, anda second storage configured to store, in a non-volatile manner, a second program that is executed by the second CPU, wherein when the information processing apparatus is started up, the first CPU executes the boot program stored in the ROM to verify a presence or absence of alteration of the second program stored in the second storage, and after confirming by the verification that the second program has not been altered, the first controller causes the second CPU to start up and verifies, by the second CPU executing the second program stored in the second storage, a presence or absence of alteration of the first program stored in the first storage.” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-4 and 6-9 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –  “the first controller comprises: a first CPU, a second CPU, a ROM configured to store, in a non-volatile manner, a boot program that is executed by the first CPU, anda second storage configured to store, in a non-volatile manner, a second program that is executed by the second CPU, wherein when the information processing apparatus is started up, the first CPU executes the boot program stored in the ROM to verify a presence or absence of alteration of the second program stored in the second storage, and after confirming by the verification that the second program has not been altered, causes the second CPU to start up and the second CPU executes the second program stored in the second storage, and verifies a presence or absence of alteration of the first program 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “when the information processing apparatus is started up, the first CPU executes a boot program to verify a first program of the second CPU, and the second CPU executes the first program which is confirmed to be valid to verify a second program to be executed by the third, and the first communication hardware module communicates the first program of the second CPU to the second communication hardware module before the second CPU executes the first beet program, wherein the first controller causes the third CPU to start up after confirming that the second program has not been altered. - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claim 16 indicated allowable. 
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “when the information processing apparatus is started up, executing, by the first CPU, the boot program stored in the ROM to verify a presence or absence of alteration of the first program stored in the first storage: after confirming by the verification that the first program has not been altered, executing, by the second CPU, the first program stored in the first storage and verifying a presence or absence of alteration of the second program stored in the second storage: and causing, by the first controller, the third CPU to start up after confirming by the verification that the second program has not been altered.” - which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claims 17 and 18 indicated allowable. . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186